DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 5/16/2022 and 10/04/2021 are considered by the examiner.

Election/Restrictions
3.	Restriction to one of the following inventions is required under 35 U.S.C. 121:
Group I. Claims 1-36 drawn to a bridge circuit comprising magnetoresistance elements and switches classified in G01R 33/00.
Group II. Claims 37-38 drawn to a method of compensating a bridge requiring measuring differential output voltages classified in G01R 35/00.
The inventions are independent or distinct, each from the other because:
Inventions of Group I and Group II are directed to related distinct products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have a materially different design and mode of operation.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
 Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries), as classified above.
During a telephone conversation with Anthony Moosey on 11/14/2022 a provisional election was made without traverse to prosecute the invention of Group 1, claims 1-36.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 37 and 38 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 6, 13-15, 20, 27-29 is/are rejected under 35 U.S.C. 102(a1) as being anticipated by Ionescu et al., (US 20180003522), hereinafter ‘Ionescu”.

Regarding Claims 1 and 15, Ionescu teaches a bridge circuitry (Fig. 5, 510) comprising: a first magnetoresistance (MR) element (Fig. 5, 521); a second MR element (Fig. 5, 522) connected in series with the first MR element at a first node (Fig. 5, 524); a third MR element (Fig. 5, 531); a fourth MR element (Fig. 5, 532) connected in series with the third MR element at a second node (Fig. 5, 534), wherein the first and second MR elements are in parallel with the third and fourth MR elements (Fig. 5); a first switch (Fig. 5, 563) connected at one end to a supply voltage (Fig. 5, VDDS) and connected at the other end to the third MR element (Fig. 5, 531); a second switch (Fig. 5, 567) connected at one end to ground (Fig. 5, VSSA) and connected at the other end to the fourth MR element (Fig. 5, 532); a third switch (Fig. 5, 564) connected at one end to ground (Fig. 5, VSSA) and connected at the other end to the third MR element (Fig. 5, 531) and the first switch (Fig. 5, 563); and a fourth switch (Fig. 5, 568) connected at one end to the supply voltage (Fig. 5, VDDS) and the other end to the fourth MR element (Fig. 5, 532) and the second switch (Fig. 5, 567).

Regarding Claims 6 and 20, Ionescu teaches wherein the first MR element and the fourth MR element are fabricated to have magnetic-field characteristics, which are substantially equal; wherein the second MR element and the third MR element are fabricated to have magnetic-field characteristics, which are substantially equal (Para [0032, 0034, 0059]).

Regarding Claims 13 and 27, Ionescu teaches wherein the bridge circuitry is a magnetometer or a gradiometer (Para [0057] magnetic sensor device magnetometer).

Regarding Claims 14 and 28, Ionescu teaches wherein a fifth switch connected at one end to the supply voltage and connected at the other end to the first MR element; and a sixth switch connected at one end to ground and connected at the other end to the second MR element, wherein the fifth switch and the sixth switch are each closed (Fig. 5, switches 561, 565).

Regarding Claim 29, Ionescu teaches offset processing circuitry configured to receive the output of the bridge circuitry (Para [0069, 0065]).

Allowable Subject Matter
Claims 2-5, 7-12, 16-19, 21-26, 30-36 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Regarding claim 2, the closest prior art fails to disclose nor would it be obvious to combine “where in a first mode, the first and second switches are closed and the third and fourth switches are open, wherein in a second mode, the first and second switches are open and the third and fourth switches are closed, wherein taking a summation of a differential voltage output of the bridge in the first mode with a differential voltage output of the bridge in the second mode removes an electrical offset component from the differential output voltage of the bridge” in combination with all other limitations of the claim and base claim renders the claim allowable over the prior art.  Subsequent claims 3-5 would also be allowable due to dependency.
Regarding claims 7 and 21, the closest prior art fails to disclose nor would it be obvious to combine “wherein the first MR element and the fourth MR element have magnetic-field reference angles which are substantially equal” in combination with all other limitations of the claim and base claim renders the claim allowable over the prior art.  Subsequent claims 8-12 and 22-26 would also be allowable due to dependency.
Regarding claim 16, the closest prior art fails to disclose nor would it be obvious to combine “wherein in a first mode, the first and second switches are closed and the third and fourth switches are open, wherein in a second mode, the first and second switches are open and the third and fourth switches are closed, wherein taking a summation of a differential voltage output of the bridge in the first mode with a differential voltage output of the bridge in the second mode removes an electrical offset component from the differential output voltage of the bridge” in combination with all other limitations of the claim and base claim renders the claim allowable over the prior art.  Subsequent claims 17-19 would also be allowable due to dependency.
Regarding claim 30, the closest prior art fails to disclose nor would it be obvious to combine “wherein the first and second switches are controlled by a first clock signal, wherein the third and fourth switches are controlled by a second clock signal, wherein the offset processing circuitry comprises: an amplifier configured to receive the output of the bridge circuitry; a sample and hold (S&H) configured to receive an output of the amplifier, wherein the S&H circuit is enabled by a third clock signal; a filter configured to receive an output from the S&H circuit; and an adder configured to receive the output of the amplifier and an output of the filter” in combination with all other limitations of the claim and base claim renders the claim allowable over the prior art.  Subsequent claims 31-36 would also be allowable due to dependency.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALESA ALLGOOD whose telephone number is (571)270-5811. The examiner can normally be reached M-F 7:00 AM-3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on (571) 272-2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALESA ALLGOOD/Primary Examiner, Art Unit 2858